-




3
1
1’
>                      OFFICE   OF THE All-ORNEY        GENERAL      OF TEXAS
,                                              AUSTIN

    earroa.-~
     a-@--




                :!onoret4o   A* z. Sutton
                county Auditor
                Xndersooa County
                Talwtlna,      ‘28x1~8




                                                                     IL thr5ucEtiaa of
                                                                      oaurt nloag with
                                                                    1 raa ror SUOh  oon-
                                                                    in the aounty court
                                                                    ia 08803 and a re-
                                                                    artian  oonoaralBg     ’
                                                                                 the St-
                                                           unty   at tonlay.




                                            oouutp  court, 8hOUid   the trial      rbs
                                             the  paaCe an5 the county court
                                             &eeePsed 08    cost* a~ulnst     ttlo a+          .


                            *%b o ~ l oasi    is appealed Srw.4 Juetlce     oourt
                     to oounty oourt and thb derendaat          la oonvioted    or
                     plead8 guilty    in county uourt,      should tbb county
                     attofaby's fee asseaeed       in justice     oourt and tbo
                     county attorneyto      fee asaceced    in oounty court
                     both be asacered      es ooste qainat      the dofondant?*
    3ono~tblc A. J. S&toil,            ?ago 2.



                   Artiole     1074,   Vtrnoa~~ hmoteted      Code of Crlzloal
    Froctlure    , provides     :
                      'Inosoh ease of conviot~on      in a ooiurty court,
           or a ccuntg ocwt          at law, what&r   by a Jury or by
           0 oourt,     Wore a%all b8 taxed lgolnst        the defendnat
           or ?.gait.tt    all defondsnta,    when ssver2.1 am held
           Joi?itly,    e trlA     fee of PIvs %3llart,     the ~::;a to
           be collsc:td       nnd ~r1.i over 10 the EBSSC3anncr a8
           in tZe o*se of a Jury fee, and in the Ja-tiao             Court
           the trial     iee.ehall     be tho sun of Four Dollara.
           (Au araendadActs 1929          41st Log.,      496   ch. 236
           g 1; hCt.8 1329, 41st tss.,         lrt c. !i: p. f56, ch. 36 8 1.)"
                 The tr%r;l Seea lb o teprD%ided to bo srsease.l sgalnot
     the Defendant are to be oolleoted    aad paid otar la the aac~ z&n-
    .nbr de la case or 8 Jury fee. Jury fear sre taxed acd oollsoted
    as aosts in ruoh oaae8. ~Tlic.ooaditiun   u;on whlo3 suet' ?.rlel
    Pees em6 ossessad,    however, 1s rolely  u~@n o&vict:~n,    chethtr
    b3 a JUr3 or b3 3 court or Justior 0r the psaco.

                      i'ihethtr upon a plea ot guilty or la oontested   oasm,
    s;ich trlal.fee         Is aseemed  in leoh aast rhera fho defendant   ie
    coorioted.

                   In anaworing poor rirnt question,         therarnm:, it $8
    the OjSiBiOU,Of this deps~tsr,!lt     t,tXt tier4    s deterdnat    iS  OOU-
    vista4  in the juatiPe      oourt and on ap or1 to thb ONII:~ oourt
    he ie 'ltjally    ooavlctol   de aovo, I) tr ! 6~1 :oe of Fire 3ollaru
    in a~ldltioatii th6 Tour 3oller       Trial iae atsoessd       :n the
    Justioo   oourt,   as ~rovlla.3 ln ,:rtlple    1074, Vemon*r, Amotated
    Coclb ot Crifizzal    Frooedure,  ie assessed     regardleae     of rhcthsr
    R glee of guilty      la atired   or tpo aaat aontmted.

                      brtiole  1061,   Vernoa'a   Anaotated   Code of Crl~lng
i   Proobdurt,        protl~e~t
                  Vistriot    and county attorneys shall be allowed
          the lollovlng    foaa la oassa trial in the dletrlot   or
          oowty    oourts or a oounty wurt et Am, to be taxed
          -,galnst the aereada:t:
                *For orery oonrlotlon   under the lewe'a~elarh
          danin% wtan r,o.appeal la taken, or rhan, oa appeal,
iionorabls   A. 2. Sutton,                    Pas4 3.




             *For bru-7 other conrlctlon    in OQRG~or dnlr-
      demsnor,   wherr ao apgrl   1s ,takea, or ahcn oa
      e2poal the             jusgsmt          la   wire,                  ten fl~llars.
      (!aotrlS76,             2. 28t).’
                 Lrtlcle          1067,       Vernon*a             code   of rrlA~~11           fm~tlure,
~ror$aar:
              *ilhere reraral    defeadmte    fire trfod together,
      but mb rbe *hali te s:loaed          snd tsxcd   In the et?80
      r0r the    dlstriot    or count7 attorrroy.    32ere tke ,!e-
      hadants     sever and are trlbd se3erGtely,         a rat chall
      oe allcved      and texed ror lech triul.”
                 hrtlcle.1068 of esfd                         Caleb,      ~rcrldea:
                 -Ii    tke       ibren33at    aleek+ yllty    to a obar;e
      behro    a justlo.,,                the     ellowed
                                                 hb        t&e attcrmy
      rcpreseotlng     the              State shall bs five dollars.   The
      6ttOrn6r         *ho      r6pr6:6ntS              thb    stat6      i?r 6    Ulbhll
      action In a            aourt 85311 receive,
                              justlceSs              r0r
      each ooavlctiot  on a plea ::r not t;silty, ,rhere nd
      appeal 1s takea,  tez dollars.m
                 Uticle           1.069 of said               Code,provl.lee:
                 wSh6rr         sever&l         detcnler.tf?  ere ;ro~~bouted .‘olntlp,
       ,.nd30 n3t~zerar oa trial,                       t;lD on0 attorneg’r  roe8
       .:I&11 CO allowad.w
                 Article          1070 or eels                ‘CoAe, poridest
                 -Ho ree shall                 be ‘~lloweb           a* ilstrlot          or   ccmty
       cttonby         tn     any      oI@b     attro         Co   ,ia    not   pre5Ont        and
      rspreoenting    tbb   :State,upxI the trfal tk6rbof,           Un-
      16~13 he .hcs talcan some ectloo       thtreln    for thd Sate,
      or 1s present     en3 rac(;ljrt* represent       the St-ah    at
      eaob reyulrrr t..ra of the oourt la whl-h rueb orlslnat
      sotloo   is pendifig;    prori3ed,   that    when plear or guilty
      8irc 8008;rtea  la an7 jwtice       oourt,     at any ‘ot.“.cr tlma
      the3 tne regG,.r      tars theroot,      th6   aJuntjf attorney
      shall   receive   the sua or rive .30113rs. In no ca6e
      ahall ths oounty attorney, !n oonal~!rratlon               or 8 plea
Honorable   Ai.&     Sutton     wee   4


       or guilty     reaft    say pbrt or hfa lerrul roe.*
     .r Iti keenin olbef rr03 the, 16ague@   used in xrtlole 1061
and 1068 supra, nhsn reart together,     that the oounty attornby'a       (
rbe. la basesi, 12 suoh .~lsb~eanor oa.oea, upon the ooar~otion
being final.     The owrt oi orl?lbal    appeals3 held in Yuizar ve.
State, 63 s. 2~.329 that were the county attorney has a 310.00
Pea taxed in the Oouutg     oourt aml also a.Gl0.00   fee taxed ir;
the justice    oourt,  he is entitled to but one ree.
      r70 aigbt   oall you3 attentlon  to Art1818     lOl& Vernoa'8
Cod0 of Crl.zinal    2roo6dure whloh made:
             Tihen   a aririaal    eotfm or aroceedlng,lstakan
       by appeal   fbZ,Ol6      oourt to another, or nlleneverthe
       sane la in any other rhy trausf6rrbd       fro.3 ono oourt
       to anothtr,    lt shall be scoo;ipanlbb  rap c complete
       bill or all uoeta      that hart auorued therein,   oer-
       tlrled  to end algne3 by tbe propsr~ oiiloer of the
       oo!i.rtfro3 ahloh the~sdoa le Porusrrled;"
        Mm&lng.y~ur       seomd questlm,     thereroro,it 1s our
opinion  thst where a oe6e is appealed to th,b oounty COW$,
froze the justice   oourt, the oountjr attorney     would, la a
popar oese,     be w&,ltlod     to aaly tht $10.00 fee protlded ia
Article  1061, Varnon*s      innotetcd  Codr 0: Crlnlnal    iTooedure,
whioh my be essessud       6ni taxed aa coets ngainat     the d6rbIhBt.




XJX":nod